Hackney, J.
The appellant was charged and convicted in the lower court of having unlawfully and feloniously stolen, taken and carried away “six razors, of the valué of ten dollars; two finger rings, of the value of three dollars, one pair of hair clippers, of the value of two dollars, and one pair of scissors, of the value of one dollar,” — of the personal goods of John Yincent. It is insisted that the indictment charged no public offense for the reason that the razors and the rings were not described and valued separately; it being insufficient, as claimed, to describe them collectively. This objection to the indictment wholly ignores the fact that additional articles, charged and valued separately, may be sufficient, in charging a public offense, if those questioned were omitted.
A charge of theft in stealing many articles is not defeated if the proof show the stealing of but few of such articles. Wharton’s Crim. Ev., section 132; Wiley v. State, 3 Cold. (Tenn.), 362; Alderson v. State, 2 Tex. App. 10; State v. Nipper, 95 N. Car. 653.
*285The reason supporting this rule of evidence would uphold an indictment insufficiently describing one of several stolen articles. It has, however, been decided by this court that an indictment is not bad if- one of several alleged stolen articles is not sufficiently described. Shafer v. State, 74 Ind. 90. We do not hold the descriptions mentioned to be insufficient, but do hold that if they were, the indictment would not be bad on motion in arrest of judgment for failure to state a public offense. Upon the principle already stated, and the authorities cited, the appellant’s objection that there was no proof of the larceny of all the articles charged must fail.
It is further urged that a ring, traced to the appellant’s possession, was proven to have been the property of the infant daughter of John Vincent, and that there was therefore a variance between the charge and the proof, as to the ring.
The evidence, without contradiction, proved that the ring was in the custody of John Vincent as a bailee and, under the statute, section 1822, Burns’ R. S. 1894 (1753, R. S. 1881), there was no variance or failure of proof. The evidence for the State was sufficient to sustain the conviction, and we cannot consider the conflict in the evidence raised by testimony for the defense in contradiction of that for the State.
The record discloses no error and the judgment is affirmed.